
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 445
		IN THE HOUSE OF REPRESENTATIVES
		
			October 24, 2011
			Mr. Denham (for
			 himself, Mr. Carnahan, and
			 Mr. Johnson of Ohio) submitted the
			 following resolution; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Underserved Veterans Awareness Week.
	
	
		Whereas the Nation’s veterans have established a history
			 of sacrifice, service, and dedication to protect and defend the United States
			 beginning with the American Revolution and continuing through today’s conflicts
			 in Afghanistan, Iraq, and other parts of the world;
		Whereas many veterans face life-long physical,
			 psychological, and financial challenges consequent to their service to the
			 United States long after the conclusion of their active service;
		Whereas the Nation has an obligation and a commitment to
			 provide and care for veterans in return for their service and dedication, but
			 still, many veterans continue to be underserved and constitute a significant
			 portion of the Nation’s homeless population;
		Whereas the most recent figures released by the Department
			 of Veterans Affairs estimated that in 2009, approximately 76,000 veterans were
			 homeless on any one particular day and 136,000 veterans were homeless at some
			 point during the year;
		Whereas national studies have found that veterans are
			 overrepresented in the homeless population, comprising 41 percent of the
			 homeless male population and 3.1 to 4.4 percent of the homeless female
			 population, compared to approximately 34 percent and 1.3 percent, respectively,
			 in the general population;
		Whereas veterans have been found to have a higher
			 propensity for becoming homeless, as male veterans are 1.4 times as likely to
			 become homeless than nonveterans, and female veterans are two to four times as
			 likely to become homeless than their civilian counterparts;
		Whereas medical research has found that troops returning
			 from Iraq and Afghanistan who are at risk of becoming homeless, have an
			 increased likelihood of developing mental health problems, and 15 to 17 percent
			 have already screened positive for depression, generalized anxiety, and
			 post-traumatic stress disorder, as reported in a study conducted by the New
			 England Journal of Medicine;
		Whereas there is concern for returning veterans who may
			 not be aware of available Department of Veterans Affairs health programs and
			 services, that could potentially be a critical component of reintegration into
			 the community;
		Whereas in 2009, the Department of Veterans Affairs
			 announced a plan to end homelessness among veterans within five years by
			 focusing on outreach and education, treatment, prevention, housing and
			 supportive services, employment services, and community partnerships;
		Whereas the ideals and goals of a nationally recognized
			 underserved veterans week coincide with those of the above-mentioned plan to
			 alleviate veterans’ homelessness; and
		Whereas Veterans Day was originally established as
			 Armistice Day in memorial of the Allied victory in World War I on November 11,
			 1918, and therefore the week of November 6 through November 12, 2011, is the
			 most appropriate date to designate as National Underserved Veterans
			 Awareness Week: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of National Underserved Veterans Week;
			(2)honors and
			 recognizes the contributions that all veterans have made to protect and defend
			 the Nation and preserve and promote the ideals of freedom and liberty;
			 and
			(3)encourages the
			 people of the United States to observe National Underserved Veterans Awareness
			 Week with appropriate ceremonies, activities, and volunteer services that bring
			 awareness and care to underserved, homeless veterans and promote education on
			 the available resources offered by the Department of Veterans Affairs for
			 current and returning veterans.
			
